[Cite as State ex rel. Crenshaw v. McMonagle, 2022-Ohio-1508.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE EX REL., MARIAH S.                              :
CRENSHAW,

                Relator,                              :
                                                                 No. 111207
                v.                                    :

JUDGE RICHARD MCMONAGLE,                              :

                Respondent.                           :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: COMPLAINT DISMISSED
                DATED: May 2, 2022


                                         Writ of Mandamus
                                         Motion No. 553250
                                         Order No. 554277


                                           Appearances:

                Mariah S. Crenshaw, pro se.

                Flowers & Grube, Paul W. Flowers, Louis E. Grube, and
                Melissa A. Ghrist, for respondent.


EILEEN A. GALLAGHER, J.:

                  Relator, Mariah S. Crenshaw, has filed a complaint for a writ of

mandamus. Crenshaw seeks an order from this court that requires respondent,

Judge Richard McMonagle, to conduct a case-management hearing in In re:
Affidavit of Removal of Pros. Atty., Cuyahoga C.P. No. SD-21-78177.            Judge

McMonagle has filed a motion to dismiss. Crenshaw has not filed a brief in

opposition to the motion to dismiss. For the following reasons, we grant the motion

to dismiss.

              This court possesses original jurisdiction over a complaint for a writ

of mandamus pursuant to Article IV, Section 3(B)(1) of the Ohio Constitution, R.C.

2731.01 and 2731.02.     The requisites for mandamus are well established:          1)

Crenshaw must establish a clear legal right to the requested relief; 2) Crenshaw must

establish that Judge McMonagle possesses a clear legal duty to perform the

requested relief; and 3) Crenshaw possesses no other adequate remedy in the

ordinary course of the law. State ex rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515

N.E.2d 914 (1987). Mandamus is an extraordinary remedy that is to be exercised

with great caution and granted only when the right is absolutely clear. Mandamus

should not issue in doubtful cases. State ex rel. Taylor v. Glasser, 50 Ohio St.2d

165, 364 N.E.2d 1 (1977); State ex rel. Shafer v. Ohio Turnpike Comm., 159 Ohio St.

581, 113 N.E.2d 14 (1953); State ex rel. Connole v. Cleveland Bd. of Edn., 87 Ohio

App.3d 43, 621 N.E.2d 850 (8th Dist.1993).

              A trial court possesses the inherent authority and discretion to control

its own docket. Bayview Loan Servicing, L.L.C. v. St. Cyr, 8th Dist. Cuyahoga No.

104655, 2017-Ohio-2758; 6750 BMS, L.L.C. v. Drentlau, 8th Dist. Cuyahoga No.

103409, 2016-Ohio-1385. In addition, mandamus may not be employed to control
judicial discretion, even if that judicial discretion is grossly abused. Bluford v.

Gallagher, 8th Dist. Cuyahoga No. 82896, 2003-Ohio-4199.

              A case-management hearing clearly falls under the penumbra of

docket control. Since Judge McMonagle is under no clear legal duty to conduct a

case-management hearing, relief in mandamus is not available to compel Judge

McMonagle to hold a case-management hearing. King v. Divoky, 9th Dist. Summit

No. C.A. 29769, 2021-Ohio-1712; Holsopple v. Holsopple, 9th Dist. Summit No. C.A.

29441, 2020-Ohio-1210.

              Accordingly, we grant Judge McMonagle’s motion to dismiss. Costs

to Crenshaw. The court directs the clerk of courts to serve all parties with notice of

this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

              Complaint dismissed.


__________________________
EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, A.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR